DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action responses to the Application filed on July 15, 2021.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 10/28/2021 were considered.
Claims 1-7 are pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a high quality factor, high-Q” should be “a high quality factor, (high-Q)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample et al., US Patent Publication 2010/0045114; herein after “Sample” in view of Kurs, US Patent Publication 2010/0308939; herein after “Kurs”.
Regarding claim 1, Sample discloses an adaptive impedance matching wireless power transfer system (Fig. 1a) comprising: 
a drive inductor (110) configured to receive alternating current electric power from a power source (125) at a fixed frequency (Fig. 2a, Frequency is fixed up to Critically Coupled; [0048] [0045]); 
a high quality factor, high-Q [0031], transmitter coil (105) inductively coupled to the drive inductor [0028]; 
a high-Q [0031] receiver coil (205) configured to be inductively coupled to the transmitter coil [0028]; 
and a first impedance matching network (110) that is operably coupled to the drive inductor (110) and configured to selectively adjust the impedance between the drive inductor and the transmitter coil [0063], wherein the first impedance matching network comprises a plurality of capacitors [0072] [0439] interconnected to form at least one switchable bank of capacitors [0072] [0439], and a microcontroller ([0072] “analysis and control algorithms” are operation of microcontroller) operably connected to the at least one switchable bank of capacitors (Fig. 41, C1) [0072] [0439], wherein the microcontroller is configured and operable to receive a measured operating parameter [0064] of the adaptive impedance matching wireless power transfer system [0064] and to use the measured operating parameter to selectively adjust the impedance between the drive inductor and the transmitter coil [0063], 
wherein the first impedance matching network comprises a first π-match network with variable capacitances comprising a switchable first bank of capacitors that are connected to a switchable second bank of capacitors  with a π-match inductor, and further wherein the microcontroller is operably connected to both the switchable first and second banks of capacitors to selectively adjust the capacitance of the first and second banks of capacitors, thereby adjusting the impedance between the drive inductor and the transmitter coil [0063].
Sample discloses in paragraph [0063] that impedance of the transmitting network between the drive inductor and the resonator can be match/tune with the capacitance value, and the controller adjusts the transmitting frequency of the system for impedance matching between the drive inductor and the resonator after the distance between transmission resonator and reception resonator approaching the Critically coupled distance as shown in Fig. 2a.  The disclosure consistent with the well-known theory in the art that impedance of the network is based on the variable of the inductance, capacitance and frequency; any of these variables can be used to tune/match the impedance of the system.
Sample does not disclose the first impedance matching network comprises a plurality of capacitors interconnected to form at least one switchable bank of capacitors, and a microcontroller operably connected to the at least one switchable bank of capacitors, and the first impedance matching network comprises a first π-match network with variable capacitances comprising a switchable first bank of capacitors that are connected to a switchable second bank of capacitors with a π-match inductor, and further wherein the microcontroller is operably connected to both the switchable first and second banks of capacitors to selectively adjust the capacitance of the first and second banks of capacitors, thereby adjusting the impedance between the drive inductor and the transmitter coil. 
Kurs disclose a impedance matching network comprises a plurality of capacitors [0072] [0439] interconnected to form at least one switchable bank of capacitors [0072] [0439], and a microcontroller ([0072] “analysis and control algorithms” are operation of microcontroller) operably connected to the at least one switchable bank of capacitors (Fig. 41, C1) [0072] [0439], and the first impedance matching network comprises a first π-match network (Fig. 41, C1, Loop, C3) with variable capacitances (Fig. 41, C1 and C2 are variable) comprising a switchable first bank of capacitors (Fig. 41, C1) [0072] [0439] that are connected to a switchable second bank of capacitors  (Fig. 41, variable C1 bank connected to variable C3 bank) [0072] [0439] with a π-match inductor (Fig. 41, Loop), and further wherein the microcontroller is operably connected to both the switchable first and second banks of capacitors [0072] [0439] to selectively adjust the capacitance of the first and second banks of capacitors  [0072] [0439], thereby adjusting the impedance between the drive inductor and the transmitter coil. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sample to incorporate the teaching of Kurs and have the first impedance matching network comprises a plurality of capacitors interconnected to form at least one switchable bank of capacitors, and a microcontroller operably connected to the at least one switchable bank of capacitors, and the first impedance matching network comprises a first π-match network with variable capacitances comprising a switchable first bank of capacitors that are connected to a switchable second bank of capacitors with a π-match inductor, and further wherein the microcontroller is operably connected to both the switchable first and second banks of capacitors to selectively adjust the capacitance of the first and second banks of capacitors, thereby adjusting the impedance between the drive inductor and the transmitter coil.  Doing so would allow using the less expensive capacitor banks for matching/tuning the impedance of the system instead of using the more expensive tunable frequency power source.
Regarding claim 2, the combination of Sample and Kurs discloses the system of Claim 1 above, Kurs further discloses the drive inductor comprises the π-match inductor (Fig. 41, C1, Loop, and C3 are configured as π-match inductor).
Regarding claim 3, the combination of Sample and Kurs discloses the system of Claim 1 above, Kurs further discloses the microcontroller is configured to control the first switchable bank of capacitors to achieve a capacitance that maximizes the forward transmission gain to the transmitter coil [0163] [0164].

Claim(s) 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample and Kurs, in view of Song et al. (US Patent Application 2009/0046030); hereinafter “Song”.
Regarding claim 4, the combination of Sample and Kurs discloses the system of Claim 1 above, the combination of Sample and Kurs does not explicitly disclose the microcontroller configured to exhaustively engage each combination of the plurality of capacitors to select a configuration that produces a minimum reflected power.  Song discloses an impedance matching system having a microcontroller is configured to exhaustively engage each combination of the plurality of capacitors to select a configuration that produces a minimum reflected power [0020], [0047], [0066] (matching impedance minimize reflection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sample and Kurs to incorporate the teaching of Song and have the microcontroller is configured to exhaustively engage each combination of the plurality of capacitors to select a configuration that produces a minimum reflected power.  Doing so would allow maximizing power transfer since using a microcontroller is configured to exhaustively engage each combination of the plurality of capacitors to select a configuration that produces a minimum reflected power is well-known.
Regarding claim 5, the combination of Sample and Kurs discloses the system of Claim 1 above, the combination of Sample and Kurs does not explicitly disclose the microcontroller is configured to use the measured operating parameter with a lookup table to selectively engage one or more of the plurality of capacitors.  Song discloses an impedance matching system having a microcontroller configured to use the measured operating parameter with a lookup table to selectively engage one or more of the plurality of capacitors ([0020, 0047, 0066] nearest neighbors search suggests lookup table is implemented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sample and Kurs to incorporate the teaching of Song and have the microcontroller is configured to use the measured operating parameter with a lookup table to selectively engage one or more of the plurality of capacitors.  Doing so would allow to speeding up the impedance matching process.
Regarding claim 6, the combination of Sample and Kurs discloses the system of Claim 1 above, the combination of Sample and Kurs does not explicitly disclose the microcontroller is configured to monitor a measured performance parameter of the system and selectively engages a sequence of combinations of the capacitors to optimize the performance parameter.  Song discloses an impedance matching system having a microcontroller configured to monitor a measured performance parameter of the system and selectively engages a sequence of combinations of the capacitors to optimize the performance parameter [0052-0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sample and Kurs to incorporate the teaching of Song and have the microcontroller configured to monitor a measured performance parameter of the system and selectively engages a sequence of combinations of the capacitors to optimize the performance parameter.  Doing so would allow maximizing power transfer since using a microcontroller is configured to monitor a measured performance parameter of the system and selectively engages a sequence of combinations of the capacitors to optimize the performance parameter is well-known.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sample and Kurs, in view of Cook et al. (US Patent Application 2009/0134712); hereinafter “Cook712”.
Regarding claim 7, the combination of Sample and Kurs discloses the system of Claim 1 above, the combination of Sample and Kurs does not explicitly disclose the microcontroller is configured to monitor one or more monitored operating parameters of the system, to calculate an optimal capacitance based on the monitored operating parameters, and to selectively engage one or more of the capacitors to approximate the calculated optimal capacitance, or wherein the at least one switchable bank of capacitors comprises at least five capacitors.  Cook712 discloses a switch bank having five capacitors for application with frequency in Kilo Hertz range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sample and Kurs to incorporate the teaching of Cook712 and provide the capacitor bank having 5 or more capacitors. Doing so would allow extending the tuning range and finer tuning of the frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836   

/TOAN T VU/Primary Examiner, Art Unit 2836